      Case 2:21-cv-00186-SRB Document 109 Filed 07/27/21 Page 1 of 3




 1   MARK BRNOVICH                                  AUSTIN KNUDSEN
     ATTORNEY GENERAL                               MONTANA ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3
     Joseph A. Kanefield (No. 15838)                David M. Dewhirst*
 4   Brunn (Beau) W. Roysden III (No. 28698)          Solicitor General
 5   Drew C. Ensign (No. 25463)                     215 N Sanders St.
     James K. Rogers (No. 27287)                    Helena, MT 59601
 6   Anthony R. Napolitano (No. 34586)              Phone: (406) 444-4145
 7   Robert J. Makar (No. 33579)                    David.Dewhirst@mt.gov
     2005 N. Central Ave                            *Admitted pro hac vice
 8   Phoenix, AZ 85004-1592
     Phone: (602) 542-8958                          Attorneys for Plaintiff State of Montana
 9
     Beau.Roysden@azag.gov
10   Attorneys for Plaintiffs State of Arizona
     and Mark Brnovich in his official capacity
11
12
                             UNITED STATES DISTRICT COURT
13
                                    DISTRICT OF ARIZONA
14
15   State of Arizona; State of Montana; and        No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
16   Attorney General of Arizona,                   STIPULATED REQUEST FOR
17           Plaintiffs,                            EXTENSION OF TIME FOR
                                                    PLAINTIFFS TO FILE AMENDED
18           v.                                     COMPLAINT
19   United States Department of Homeland
     Security; United States of America;            (FIRST REQUEST)
20   Alejandro Mayorkas, in his official
21   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
22   capacity as Acting Commissioner of
     United States Customs and Border
23
     Protection; Tae Johnson, in his official
24   capacity as Acting Director of United
     States Immigration and Customs
25
     Enforcement; and Tracy Renaud, in her
26   official capacity as Acting Director of U.S.
     Citizenship and Immigration Services,
27
             Defendants.
28
      Case 2:21-cv-00186-SRB Document 109 Filed 07/27/21 Page 2 of 3




 1
 2                                        STIPULATION
 3          The parties hereby stipulate and request that the Court extend the time for
 4   Plaintiffs to file their amended complaint, from July 30 to 14 days after this Court’s order
 5   resolving the Motion for Reconsideration (Doc. 96). The additional time will assist the
 6   parties in utilizing this Court’s pending Order productively.
 7          This is the first request for an extension of this deadline. A proposed form of
 8   Order is submitted along with this Stipulation.
 9          RESPECTFULLY SUBMITTED this 27th day of July, 2021.
10   U.S. DEPARTMENT OF JUSTICE                        MARK BRNOVICH
                                                       ATTORNEY GENERAL
11   BRIAN M. BOYNTON
     Acting Assistant Attorney General                 By s/ Brunn W. Roysden III
12
                                                       Joseph A. Kanefield (No. 15838)
13   BRIGHAM J. BOWEN                                  Brunn (Beau) W. Roysden III (No. 28698)
     Assistant Branch Director                         Drew C. Ensign (No. 25463)
14   Federal Programs Branch                           James K. Rogers (No. 27287)
15                                                     Anthony R. Napolitano (No. 34586)
     By: s/ Michael F. Knapp (with permission)         Robert J. Makar (No. 33579)
16   Michael F. Knapp
     Adam Kirschner                                    Counsel for the State of Arizona and Mark
17                                                     Brnovich, Arizona Attorney General
     Brian C. Rosen-Shaud
18   Kuntal Cholera
19
     Erez Reuveni                                      AUSTIN KNUDSEN
20   Assistant Director                                ATTORNEY GENERAL

21   Civil Division, Office of Immigration             By s/ David M. Dewhirst (with permission)
     Litigation                                        David M. Dewhirst
22
     Counsel for Defendants                            Counsel for the State of Montana
23
24
25
26
27
28



                                                  1
      Case 2:21-cv-00186-SRB Document 109 Filed 07/27/21 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this day, July 27, 2021, I caused the foregoing document
 3   to be electronically transmitted to the Clerk’s Office using the CM/ECF System for
 4   Filing, which will send notice of such filing to all registered CM/ECF users.
 5
 6   s/ Brunn W. Roysden III
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 1
